Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

Applicant’s election without traverse of claims 1-12 in the reply filed on 7/11/22 is acknowledged. The requirement is still deemed proper and is therefore made FINAL.

Claims 1-12 have been examined.

Objection

	The claims are objected to for the following informalities: Claim 1, lines 16-17, “individual compatible communications networks” should be “the individual compatible communications networks”; Line 20, “the highest score” should be “a highest score”; Claim 2, line 2, “compatible communications networks” should be “the compatible communications networks”; Line 3, “individual compatible communications networks” should be “the individual compatible communications networks”;  


Claim Rejections – 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Scott, U.S. Patent 10,448,226 (hereinafter Scott).    
As per claim 1, Scott teaches the invention as claimed for a hybrid adaptive network (HAN) manager configured to manage network connections between user terminals and communications networks (col. 3, lines 44-49; col. 4, lines 48-63; col. 6, lines 34-45; col. 14, lines 58-65, e.g., network service exchange configured to manage access to networks provided by the service providers and the user device), the HAN manager (col. 17, lines 39-52) comprising:
a network interface configured to receive network communication from the user terminals and the communications networks (col. 17, lines 53-57); 
a data store comprising computer executable instructions (col. 18, lines 1-14); and 
one or more processors configured to execute the computer executable instructions stored on the data store, the computer executable instructions configured to cause the HAN manager to (col. 17, line 53-col. 18, line 14): 
receive a user request from a user terminal, the user request including connection criteria (col. 2, lines 40-54; col. 5, lines 56-61; col. 4, lines 14-26, e.g., receive a user request identifying connection criteria/parameters); 
send to compatible communications networks a service request based on the user request col. 2, lines 40-54; col. 3, lines 44-49; col. 4, lines 34-47; col. 12, line 22-13, line 2, e.g., send bid solicitation to the plurality of candidate server providers, each provide a service such as access to a network that satisfy the capability of the user device); 
receive, in response to the service request, a bid response from individual compatible communications networks (col. 4, lines 42-55; col. 9, lines 13-20; col. 12, line 22-13, line 2, e.g., receive, in response to the request with service parameters/criteria (such as network capability of the user device, col. 4, lines 14-21), bid responses from service providers providing access to networks); 
determine a score for individual compatible communications networks, the score based at least in part on parameters included in the received bid response (col. 4, lines 50-63; col. 9, lines 13-50; col. 13, lines 3-16, e.g., determine a score for each service providers based on parameters in the bid responses); and 
send a service selection to the user terminal, the service selection including the communications network with the highest score (col. 4, lines 50-63; col. 10, lines 22-49; col. 11, lines 18-26; col. 13, lines 3-16; col. 14, lines 58-61, e.g., send a service response to the user device that indicates the selected service provider).
	As per claim 2, Scott teaches the invention as claimed in claim 1 above.  Scott further teach wherein the service selection further includes an ordered list of compatible communications networks, the ordered list based on the scores determined for individual compatible communications networks (col. 9, lines 21-50; col. 10, lines 5-14, e.g., ranking the service providers based on scores).
	As per claim 9, Scott teaches the invention as claimed in claim 1 above.  Scott further teach wherein the score depends at least in part on previous bid compliance (e.g., the changes/updates to result (i.e., changes/updates to the scores. col. 9, lines 21-50) depend on previous bid compliance with service parameters (i.e., previous bid is not disqualified for having an SLA score of 0) col. 10, lines 5-28; col. 9, lines 21-37).
As per claim 11, Scott teaches the invention as claimed for a hybrid adaptive network comprising the HAN manager of claim 1 and one or more of the communications networks (fig. 1; col. 3, lines 44-49).
As per claim 12, Scott teaches the invention as claimed for a hybrid adaptive network comprising the HAN manager of claim 1 and one or more of the user terminals (fig. 1; col. 3, lines 16-35).

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Jiang et al, U.S. Patent 7,136,631 (hereinafter Jiang).
As per claim 3, Scott teaches the invention as claimed in claim 1 above.  Although Scott teaches wherein the network interface that is configured to send control commands to the communications networks (col. 15, lines 56-62; col. 18, lines 56-64, e.g., the network service exchange system comprise network interface configured to send to service providers to perform a procedure), however, Scott does not teach open standard network interface.  Jiang teaches wherein the network interface further includes an open standard network interface (col. 6, lines 52-61; col. 8, lines 27-36, 49-55).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to incorporate Jiang’s teaching into Scott’s invention in order to allow service providers to integrate service offerings to Scott’s system as networks and technologies evolve (col. 6, lines 52-61). 
As per claim 4, Scott teaches the invention as claimed in claim 1 above.  Although Scott teaches wherein the network interface that is configured to receive network status information from the communications networks. (col. 5, lines 32-40; col. 10, lines 15-19; col. 11, lines 4-10; col. 18, lines 56-64, e.g., the network service exchange system comprise network interface configured to receive network quality and availability information (status information) from service providers; receive profile information including pricing information (status information)), however, Scott does not teach open standard network interface.  Jiang teaches wherein the network interface further includes an open standard network interface (col. 6, lines 52-61; col. 8, lines 27-36, 49-55).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to incorporate Jiang’s teaching into Scott’s invention in order to allow service providers to integrate service offerings to Scott’s system as networks and technologies evolve (col. 6, lines 52-61). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Hayes et al, U.S. Patent Application Publication 2007/0285320 (hereinafter Hayes).
As per claim 5, Scott teaches the invention as claimed in claim 1 above. Although Scott teaches wherein the communications networks include two or more communications networks (col. 3, lines 44-49), however, Scott does not teach communications networks that operate over different frequency ranges.  Hayes teaches wherein the communications networks include two or more communications networks that operate over different frequency ranges ([45]). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to incorporate Hayes’s teaching into Scott’s invention in order to allow services from different networks/service providers that operate using different operation characteristics to be integrated and managed by Scott’s system, thus improving the service management of Scott’s system.   
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Lepp et al, U.S. Patent Application Publication 2016/0323811 (hereinafter Lepp).
As per claim 6, Scott teaches the invention as claimed in claim 1 above. Although Scott teaches wherein the communications networks include two or more communications networks (col. 3, lines 44-49), however, Scott does not teach communications networks that operate using different network protocols.  Lepp teaches wherein the communications networks include two or more communications networks that operate using different network protocols ([13]). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to incorporate Lepp’s teaching into Scott’s invention in order to allow services from different networks/service providers that operate using different operation characteristics to be integrated and managed by Scott’s system, thus improving the service management of Scott’s system.   
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Bayesteh et al, U.S. Patent Application Publication 2014/0146754 (hereinafter Bayesteh).
As per claim 7, Scott teaches the invention as claimed in claim 1 above. Although Scott teaches wherein the communications networks include two or more communications networks (col. 3, lines 44-49), however, Scott does not teach communications networks that operate using different waveforms.  Bayesteh teaches wherein the communications networks include two or more communications networks that operate using different waveforms ([2]). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to incorporate Bayesteh’s teaching into Scott’s invention in order to allow services from different networks/service providers that operate using different operation characteristics to be integrated and managed by Scott’s system, thus improving the service management of Scott’s system.   
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Scott.
As per claim 8, Scott teaches the invention as claimed in claim 1 above.  Although Scott teaches wherein the user request includes a minimum values for one or more criteria such as a minimum upload speed (col. 13, line 65-col. 14, line 9), however Scott does not specifically teach data rate.  It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include any type of criteria including minimum data rate because by doing so it would allow Scott’s system to select the best service provider for the user matching any type of user criteria (col. 2, lines 40-55).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Ansari et al, U.S. Patent Application Publication 2007/0121505 (hereinafter Ansari).
As per claim 7, Scott teaches the invention as claimed in claim 1 above. Although Scott teaches wherein the bid responses each include a service level agreement that indicates quality (col. 11, lines 3-10), however, Scott does not teach a service delivery probability. Ansari teaches service delivery probability (i.e., service level agreement specifies/includes quality such as service delivery probability [34]). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to incorporate Ansari’s teaching into Scott’s invention in order to allow Scott’s system to select the best service provider for the user matching any type of user criteria (col. 2, lines 40-55).     
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454